DETAILED ACTION
Status of Claims

Claims 1-20 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/27/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Abstract

The abstract of the disclosure (submitted on 12/23/19) is objected to because the length of the abstract should be limited to 150 words (see MPEP 1302.01).  Correction is required.  See MPEP § 608.01(b).

Specification

The amended specification submitted on 12/23/19 has been entered.

Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form:

Claim 8:
There are two mentions of “an accounting data repository” and the second mention should be amended to: “the accounting data repository”.

Claim  16:

The following is suggested language which more easily maps back to the specification (see 0085 “Specifically, the software instructions may correspond to computer readable program code that, when executed by a processor(s), is configured to perform one or more embodiments of the invention”): “A non-transitory computer readable medium for displaying, on a computer display, an end-to-end view of multiple post-payment stages of a single invoice, the non-transitory computer readable medium comprising computer readable program code, that when executed by a computer processor, perform operations including

Claims 17-19: 

performs the operations including 

Claim Objections

Claims 6 & 20 are objected to because of the following informalities:  There should be  a comma as following: “at least one other invoice, and”.  Appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Issued Patent(s)

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10528993 (‘993) in view of Ricci (US 20140309870) and the combination of references taught in the instant office action. Although the claims at issue are not identical, related patent (‘993) teaches:

Claim 1 (instant application).

‘993 teaches the following limitations:

obtaining a status of the single invoice from an accounting data repository; 

(‘993 – [claim 1])

generating a visualization of an interface showing the status for the single invoice; 

(‘993 – [claim 1])

obtaining, from a plurality of different computer payment systems, and based on the status indicating a payment on the single invoice, a plurality of monetary transaction records that match the single invoice; 

(‘993 – [claim 1])

aggregating the plurality of monetary transaction records received from the plurality of different payment systems in a plurality of different formats to update the status of the single invoice after the status indicates the payment on the single invoice; and 

(‘993 – [claim 1])

updating the visualization of the interface to show the end-to-end view of the single invoice, 

(‘993 – [claim 1])

wherein the end-to-end view comprises at least [a summary of the single invoice] and also a graphical depiction of a series of visually interconnected payment categories including 

(‘993 – [claim 1])





Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 4, 13, 17 & 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 13 & 17:
Lack of antecedent basis with “the invoice data repository”.  Examiner will interpret this to be the accounting data repository.

Claims 4 & 19:
Lack of antecedent basis with “the payment repository”.  Examiner will interpret this to be the accounting data repository.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claims 8 & 16.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


A method for displaying, on a computer display, an end-to-end view of multiple post-payment stages of a single invoice, the method comprising: obtaining a status of the single invoice from an accounting data repository; generating a visualization of an interface showing the status for the single invoice; obtaining, from a plurality of different computer payment systems, and based on the status indicating a payment on the single invoice, a plurality of monetary transaction records that match the single invoice; aggregating the plurality of monetary interface to show the end-to-end view of the single invoice, wherein the end-to-end view comprises at least a summary of the single invoice and also a graphical depiction of a series of visually interconnected payment categories including a post-payment category indicating that the payment on the single invoice to a vendor is incomplete.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice or commercial or legal interactions) of tracking the payment status of an invoice.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice or commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” computer display, accounting data repository (Examiner will interpret this as a database in order to advance compact prosecution – however applicant should amend it as such – see spec 0028 it may be a “file system”), interface and computer payment systems in Claim 1 (as well as the computer processor and invoice accounting system, and invoice manager of Claim 8 and the non-transitory CRM of Claim 16) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8 & 16 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 8 & 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 2, 13 & 17 – invoice data repository – which is just a generic computer component used to implement the abstract idea,  Claim 4, 11 & 19 – payment repository – which is just a generic computer component used to implement the abstract idea, Claim 9 – customer data repository – which is just a generic computer component used to implement the abstract idea, Claim 10 – payment manager – which is just a computer tool used to further implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-13, 16-17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harnisch (US 20140258104) in view of Mathis (US 20090319421).

Claim 1. 


Harnisch teaches the following limitation(s):


obtaining a status of the single invoice from an accounting data repository; 


(Harnisch – [Abstract] – network interface configured to receive presented invoices from multiple vendors…wherein the presented invoices are stored in the database; [0052] invoices and invoice updates are received by the network interface and may be stored in an invoice database….and may include any combination of a current status, a current status update timestamp indicating the data when the invoice status was last updated; [0053] the invoice status updates received by the network interface may be used to update the status of invoices stored in the invoice database; [0059] The invoice database 160 may include a plurality of records 162, with each record 162 corresponding to an invoice. Each invoice record 162 associates a unique invoice ID 164 with a unique invoice object 166 and a group of exemplary status fields.)


generating a visualization of an interface showing the status for the single invoice; 


(Harnisch - [0040] – Fig. 7 depicts a GUI for use in connection with an invoice payment system; a tab is shown in the Figure which provides a visualization or display of invoice status; [0051] The network interface 21 may be communicatively coupled to each buyer 14a-14f of a community of multiple buyers 14, and to each vendor 12a-12f of a community of multiple vendors 12 via a network 20. It will be appreciated that the  interface 21 may receive invoices and invoice updates from the vendors 12 and/or buyers 14; [0053] the invoice status updates received by the network interface 21 may be used to update the status of invoices stored in the invoice database 160; [0059] The invoice database 160 may include a plurality of records 162, with each record 162 corresponding to an invoice. Each invoice record 162 associates a unique invoice ID 164 with a unique invoice object 166 and a group of exemplary status fields; [0099] – the GUI may include category information tabs that pertain to various aspects of invoicing (one tab is invoice status in Fig. 7)…the GUI may be generated by a service provider operating the invoice and payment system in conjunction with the automatic payment system.  For example, the processor may be configured to render display data, using conventional rendering techniques, regarding various invoice information; [0104] it will be appreciated that the GUI of FIG. 7 is an example, and the format and content of the GUI may be varied as the buyer GUI, vendor GUI, or both)



    PNG
    media_image1.png
    849
    447
    media_image1.png
    Greyscale



a post-payment category indicating that the payment on the single invoice to a vendor is incomplete.  

(Harnisch – [0048] automated clearing house (ACH) payment system [0059] FIG. 4A, the status fields may include an invoice received status field 168, a pending invoice approval status field 170, an invoice approved status field 172, a set for payment status field 174, a first approved to pay status field 176a, a second approved to pay status field 176b, a payment initiated status field 178, a payment received field 179, and a disputed invoice status field 180. As stated previously, the invoice status is not limited to the above listed statuses. For example, the invoice statuses may fall under one of three global statuses (e.g., in process, rejected for processing, ready for payment). As another example, the invoice statuses may include default statuses and/or user defined statuses. [0061] The payment received status field 179 may represent the vendor's receipt of the payment. [0062] Each status field may operate as a status flag for that processing step in that whether the value is populated)


    PNG
    media_image2.png
    429
    867
    media_image2.png
    Greyscale


Examiner Note: The payment may be initiated by a buyer (178), and a dispute (180) could occur thereafter which would indicate an incomplete payment. Specification [0031] “Statuses in the post payment status category include funds on hold, chargeback, ACH dispute, deposit fail, payment declined, refund failed paid in-transit, paid deposited, paid undeposited, partially paid, in-transit, void, refund pending, refund complete, partial refund pending, partial refund complete. The above list may be the collection of invoice statuses that may be displayed.” 



Harnisch does not explicitly teach the following limitation(s), however Mathis teaches:


obtaining, from a plurality of different computer payment systems, and based on the status indicating a payment on the single invoice, a plurality of monetary transaction records that match the single invoice; 

(Mathis - [0006] disparate payment systems are often required to provide additional information or provide existing information in a new format when they want to perform a transaction with another system; [0021] system assigns a unique identifier to the invoice and associates the unique identifier with a plurality of transactions related to the invoice; [0061] The financial transaction processing system 100 comprises at least one communication network 102, at least one controller 104; [0122] the visibility engine creates a screen or a message that provides a party such as the recipient or payer with the status of an invoice. [0152] the system may be called a controller or a controller system; it may also be called an invoice payment system; [0157] invoices and their related transactions may be searched, and/or retrieved and/or aggregated based on any identifiable characteristic of an invoice and/or its related transactions (such as the unique identifier); [0159] – the search [field] may operate under the assumption of the logical AND operation.  This means that a search finds information on invoices that meet all requirements.  The search may also operate under other requirements such as an OR requirement; [0160] – field 905 is related to an invoice if it was paid or not at the date of the search request; [Fig. 30] – refers to a single invoice that is in a “Paid” status)



aggregating the plurality of monetary transaction records received from the plurality of different payment systems in a plurality of different formats to update the status of the single invoice after the status indicates the payment on the single invoice; and 

(Mathis – [0006] disparate payment systems are often required to provide additional information or provide existing information in a new format when they want to perform a transaction with another system. [0020] the controller system communicates electronically with the vendor processing system, the payer processing systems and the partner bank to effect transfer of an amount of money related to the invoice from the payer bank to the vendor bank; [0021] – system assigns a unique identifier to the invoice and associates the unique identifier with a plurality of transactions related to the invoice; [0061] The financial transaction processing system 100 comprises at least one communication network 102, at least one controller 104, at least one recipient 106, at least one partner bank 110, at least one recipient financial institution 112, and at least one payer's financial institutions 114; [0084] – unique reference number related to an invoice may be associated to one or more transaction details; [0122] the visibility engine creates a screen or a message that provides a party such as the recipient or payer with the status of an invoice. When an invoice is paid but is still in process at a bank, the visibility engine will collect status information from the partner bank on the status of payment and provide that information on the screen; [0152] the system may be called a controller or a controller system; it may also be called an invoice payment system; [0157] invoices and their related transactions may be searched, and/or retrieved and/or aggregated based on any identifiable characteristics of an invoice and/or its related transactions; [0163] – Fig. 10 shows a performance dashboard of the status of invoices (identifiable characteristic of an invoice) …invoice remittance cycle (invoice status) is represented by meters…aggregates of transactions that are reflected by the meters are accessible to the system and may be collected and presented;  [0167] – the availability of the invoice and all related transactions enables virtually any aggregation; [0168] The steps of FIG.13 apply to individual invoices, as well as to a group of invoices. [Fig. 30] – refers to a single invoice that is in a “Paid” status) 


updating the visualization of the interface to show the end-to-end view of the single invoice, 

(Mathis - [0064] The financial module 132 is utilized by the controller to process financial transaction requests from the recipient 106 and/or the payer 108. The financial module 132 supports the controller in providing a straight-through processing of remittance information with an electronic payment and integration with ERP/accounting systems. [0121] – the maintenance engine provides facilities to update…information related to a party participating in the processing of an invoice; status of an invoice…the visibility engine will collect status information….and provide that information on the screen…the visibility engine may also provide information on when the money paid by the payer will appear in the account of the recipient; [0163] – Fig. 10 shows a performance dashboard of the status of invoices; [0164] shows a dashboard that may be used by a financial controller to review an invoice remittance cycle…controller can be provided with an end-to-end view of the remittance cycle; [0172] It should be clear that many variations of a user interface are possible and that a user interface could provide more, less and different information as shown in the drawings. [Fig. 30] – refers to a single invoice that is in a “Paid” status)


wherein the end-to-end view comprises at least a summary of the single invoice and also a graphical depiction of a series of visually interconnected payment categories including 


(Mathis – [Fig. 29] [0164] FIG. 11 shows a dashboard that may be used by a financial controller to review an invoice remittance cycle. Because the system, which is an aspect of the present invention, allows an invoice to be linked with the payment process, the controller can be provided with an end-to-end view of the remittance cycle) 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    482
    700
    media_image4.png
    Greyscale


Examiner Note: Fig. 29 indicates a summary of the single invoice.








Claim 2. 

Harnisch in combination with the references taught in Claim 1 teach those respective limitations.  Harnisch further teaches the following limitation:

receiving, subsequent to generating the visualization, a view request to view the status of the single invoice; 

(Harnisch - [0099] – the GUI may include category information tabs that pertain to various aspects of invoicing (one tab is invoice status in Fig. 7); [0101] – another command button may be “view invoice data”.  Selecting such button in the GUI may 

obtaining the status of the single invoice from the invoice data repository; and 

(Harnisch - [0052] – invoices and invoice updates are received by the network interface and may be stored in an invoice database….and may include any combination of a current status, a current status update timestamp indicating the data when the invoice status was last updated; [0053] – the invoice status updates received by the network interface may be used to update the status of invoices stored in the invoice database; Abstract – network interface configured to receive presented invoices from multiple vendors)


determining that the payment on the single invoice is performed based on the invoice data repository, 

(Harnisch - [0051] – network interface may be configured to enable, for a given invoice, updating of the status of at least one event associated with approval and payment of the given invoice based on a received invoice update; [0052] – the invoices and invoice 


the view request and the determining that the payment on the single invoice is performed.  

(Harnisch - [0101, 0051-0053])


Harnisch does not explicitly teach the following limitation(s), however Mathis teaches:

wherein obtaining the plurality of monetary transaction records is in response to 

(Mathis - [0021 – system assigns a unique identifier to the invoice and associates the unique identifier with a plurality of transactions related to the invoice; [0157] – invoices and their related transactions may be … retrieved … based on any identifiable characteristic of an invoice and/or its related transactions (such as the unique identifier);  [0152] – the system may be called a controller or a controller system or an invoice payment system;  [0159] – the search field; (plurality of transaction records can be retrieved in response to an executable command to the system]




Claim 4. 


Harnisch in combination with the references taught in Claim 1 teach those respective limitations.  Harnisch does not explicitly teach the following limitation(s), however Mathis teaches:



obtaining the plurality of monetary transaction records from a financial institution of the vendor; and 

(Mathis - [0156] – display data related to invoices…system may have access to all transactions and records related to an invoice…not limited to…time and source of 


storing the plurality of monetary transaction records in the payment repository.  

(Mathis - [0078, 0138])


It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to be motivated to modify Harnisch with Mathis in order to provide a method for processing an invoice using a forecasting engine for forecasting a cash flow status related to a payment of the invoice specifically helping the vendor in forecasting its cash position in advance [Mathis - 0043 & 0127].



Claim 7. 

Harnisch in combination with the references taught in Claim 1 teach those respective limitations.  Harnisch further teaches:

wherein the visualization comprises a list of a plurality of invoices, including the single invoice.  

(Harnisch – [0026] providing access to an electronic file containing invoices from multiple vendors. [0059] The invoice database 160 may include a plurality of records 162, with each record 162 corresponding to an invoice. Each invoice record 162 associates a unique invoice ID 164 with a unique invoice object 166 and a group of exemplary status fields. [0077] When a buyer is associated with multiple invoices, access may be provided upon login to invoice information for invoices from multiple vendors contained in a consolidated electronic file format [0099] The GUI 492 may be generated by a service provider operating the invoice and payment system 9 in conjunction with the automatic payment system 10. For example, the processor 40 may be configured to render display data, using conventional rendering techniques, regarding various invoice information, Fig. 4A])


Claim 8. 

Harnisch teaches the following limitation(s):

a computer processor; and an invoice accounting system configured to execute on the computer processor and comprising: 

(Harnisch - [0055, 0057])

an accounting data repository for storing a plurality of invoices; and an invoice manager executing on the computer processor and configured to: 
  

(Harnisch - [Claim 23, Claim 1])


	The remainder of the claim is rejected using the same rationale as Claim 1.

Claim 9. 

Harnisch in combination with the references taught in Claim 8 teach those respective limitations.  Harnisch further teaches the following limitation:

a customer system comprising: a customer data repository for storing a plurality of customer interactions with the single invoice, and 

(Harnisch - [0059, 0061, 0063, 0078, 0082])


a customer manager executing on the computer processor,

(Harnisch - [0064, 0078, 0155])

the customer manager configured for receiving a payment for the single invoice and processing the payment via the payment system, 

(Harnisch - [0059, 0064, 0078-0082, 0104])


Harnisch does not explicitly teach the following limitation(s), however Mathis teaches:

wherein the payment is recorded as a matched transaction record in the plurality of matched transaction records.  

(Mathis - [0078, 0157, 0163])





Claim 10. 

Harnisch in combination with the references taught in Claim 9 teach those respective limitations.  Harnisch does not explicitly teach the following limitation(s), however Mathis teaches:

wherein the payment system further comprises a payment manager, the payment manager configured to 

(Mathis - [0064, 0078-0082, 0104]

obtain the plurality of monetary transaction records from a financial institution.  



It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to be motivated to modify Harnisch with Mathis in order to provide a method for processing an invoice using a forecasting engine for forecasting a cash flow status related to a payment of the invoice specifically helping the vendor in forecasting its cash position in advance [Mathis - 0043 & 0127].



Claim 11. 

Harnisch in combination with the references taught in Claim 8 teach those respective limitations.  Harnisch does not explicitly teach the following limitation(s), however Mathis teaches:

a payment system comprising a payment data repository for storing the plurality of monetary transaction records.  

(Mathis - [0078, 0138])

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to be motivated to modify Harnisch with Mathis in order to provide a method for processing an invoice using a forecasting engine for forecasting a cash flow status related to a payment of the invoice specifically helping the vendor in forecasting its cash position in advance [Mathis - 0043 & 0127].


Claim 12. 

Harnisch in combination with the references taught in Claim 11 teach those respective limitations.  Harnisch does not explicitly teach the following limitation(s), however Mathis teaches:

wherein the payment system further comprises a payment manager, the payment manager configured to match the plurality of monetary transaction records from a financial institution.  

(Mathis - [0021] – system assigns a unique identifier to the invoice and associates the unique identifier with a plurality of transactions related to the invoice; [0157] – invoices and their related transactions may be searched, and/or retrieved and/or aggregated based on any identifiable characteristic of an invoice and/or its related transactions (such as the unique identifier);  [0152] – the system may be called a controller or a controller system or an invoice payment system;  [0159] – the search [field] may operate under the assumption of the logical AND operation.  This means that a search finds information on invoices that meet all requirements.  The search may also operate under other requirements such as an OR requirement; [0160] – field 905 is related to an invoice if it was paid or not at the date of the search request; 0064/0065 – customer and financial data include any data that the financial module may utilize…transaction data may relate to data in the customer data, financial institution data, data utilized by the financial module and the like;]

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to be motivated to modify Harnisch with Mathis in order to provide a method for processing an invoice using a forecasting engine for forecasting a cash flow status related to a payment of the invoice specifically helping the vendor in forecasting its cash position in advance [Mathis - 0043 & 0127].


Claim 13. 

Harnisch in combination with the references taught in Claim 8 teach those respective limitations.  Harnisch further teaches the following limitation:

wherein the invoice manager is further configured to: 

(Harnisch - [Claim 1])

The remainder of the claim rejected using the same rationale as Claim 2.


Claim 16. 

	Rejected using the same rationale as Claim 1.

Claim 17. 

Harnisch in combination with the references taught in Claim 16 teach those respective limitations.  Harnisch further teaches:

wherein the computer readable program code is further for: 

(Harnisch – [0043])

The remainder of this claim is rejected using the same rationale as Claim 2.


Claim 19. 

Harnisch in combination with the references taught in Claim 16 teach those respective limitations.  Harnisch further teaches:

wherein the computer readable program code is further for: 

(Harnisch – [0043])

The remainder of this claim is rejected using the same rationale as Claim 4.


Claims 3, 14 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harnisch (US 20140258104) in view of Mathis (US 20090319421), and further in view of Lin (US 20100082481).


Claim 3. 

Harnisch in combination with the references taught in Claim 1 teach those respective limitations.  Harnisch further teaches: 


the status indicating the payment

	(Harnisch – [0059] a payment initiated status field)
	

Harnisch does not explicitly teach the following limitation(s), however Lin teaches:


sending, in response to the [status indicating the payment], a monetary transaction request to a payment system, 


(Lin - [0178] – NFC tap operation between two devices indicates that a transaction may be initiated or status indicating payment; [0179] – payee device may first transmit a 



the monetary transaction request identifying the single invoice.  

(Lin - [0170] – transmission of the invoice information may correspond to the communication of the payment request information;)

 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to be motivated to modify Harnisch with Lin in order to allow a consumer to make payments or participate in financial exchanges using multiple payment instruments for this use in payment to other consumers or peers [Lin - 0007].


Claim 14. 

Harnisch in combination with the references taught in Claim 8 teach those respective limitations.  Harnisch further teaches the following limitation:

wherein the invoice manager is further configured to: 

(Harnisch - [Claim 1])


The remainder of the claim is rejected using the same rationale as Claim 3.


Claim 18. 

Harnisch in combination with the references taught in Claim 16 teach those respective limitations.  Harnisch further teaches:

wherein the computer readable program code is further for: 

(Harnisch – [0043])

The remainder of this claim is rejected using the same rationale as Claim 3.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harnisch (US 20140258104) in view of Mathis (US 20090319421), and further in view of Eberle (US 20130144782).


Claim 5. 


Harnisch in combination with the references taught in Claim 1 teach those respective limitations.  Harnisch does not explicitly teach the following limitation(s), however Mathis teaches:


matching the plurality of monetary transaction records to the single invoice based on 

(Mathis - [0021] – system assigns a unique identifier to the invoice and associates the unique identifier with a plurality of transactions related to the invoice; [0157] – invoices and their related transactions may be searched, and/or retrieved and/or aggregated based on any identifiable characteristic of an invoice and/or its related transactions;  

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to be motivated to modify Harnisch with Mathis in order to provide a method for processing an invoice using a forecasting engine for forecasting a cash flow status related to a payment of the invoice specifically helping the vendor in forecasting its cash position in advance [Mathis - 0043 & 0127].


Harnisch does not explicitly teach the following limitation(s), however Eberle teaches:


a payment identifier of the payment.  




It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to be motivated to modify Harnisch with Eberle in order to provide on-line invoice presentment which includes means for reporting the invoice approval and payment status to the vendor in a graphic format and be able to calculate a variable transaction fee for such payment [Eberle – 0005, 0043].



Claim 6, 15 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harnisch (US 20140258104) in view of Mathis (US 20090319421), and further in view of Garg (US 20020065703).

Claim 6. 

Harnisch in combination with the references taught in Claim 1 teach those respective limitations.  Harnisch does not explicitly teach the following limitation(s), however Mathis teaches:


wherein the plurality of monetary transaction records comprises

(Mathis – [0021, 0157])


wherein aggregating the plurality of monetary transaction records comprises 

(Mathis – [0021, 0157])

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to be motivated to modify Harnisch with Mathis in order to provide a method for processing an invoice using a forecasting engine for forecasting a cash flow status related to a payment of the invoice specifically helping the vendor in forecasting its cash position in advance [Mathis - 0043 & 0127].


Harnisch does not explicitly teach the following limitation(s), however Garg teaches:

apportioning a portion of the single monetary transaction to each of the single invoice and the at least one other invoice.   

(Garg – [0095] a single payment may be split over a plurality of due invoices. [0096] The applied 2014 and remaining 2016 fields then track how much of the check has been distributed among the various invoices owed by the customer and automatically updated)


a single monetary transaction record corresponding to the single invoice and at least one other invoice and 

(Garg – [0095] a single payment may be split over a plurality of due invoices.)

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to be motivated to modify Harnisch with Garg in order to provide a method for processing an invoice using a forecasting engine for forecasting a cash flow status related to a payment of the invoice specifically helping the vendor in forecasting its cash position in advance [Mathis - 0043 & 0127].



Claim 15. 

	Rejected using the same rationale as Claim 6.


Claim 20. 

	Rejected using the same rationale as Claim 6.




Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Lefebvre (US 20130124376) provides a method for displaying a plurality of bill due dates showing a timeline with payment status.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.